 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 NORTHERN DIST. OF CALIFORNIA

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Blue Sky Land Company, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      2      –      3      0        3    2         2   6     9

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       7023 Paso Robles Dr.
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Oakland                             CA       94611
                                       City                                State    ZIP Code           City                           State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Alameda                                                         from principal place of business
                                       County


                                                                                                       5900 Warehouse Way
                                                                                                       Number     Street




                                                                                                       Sacramento                     CA      95826
                                                                                                       City                           State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




            Case:
Official Form 201     20-41624        Doc#  1 Petition
                                       Voluntary Filed:for10/08/20      Entered:
                                                           Non-Individuals             10/08/20 12:11:45
                                                                           Filing for Bankruptcy                                     Page 1 of page
                                                                                                                                               35 1
Debtor Blue Sky Land Company, LLC                                                        Case number (if known)

7.   Describe debtor's business        A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                       
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)

                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?                    
                                           Chapter 9
     A debtor who is a "small              Chapter 11. Check all that apply:
     business debtor" must check
     the first sub-box. A debtor as
                                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                            aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elects                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     to proceed under subchapter V                          recent balance sheet, statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                          income tax return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                        in 11 U.S.C. § 1116(1)(B).
     debtor") must check the second
     sub-box.                                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                         
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                              OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                              sheet, statement of operations, cash-flow statement, and federal income tax
                                                              return, or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).


                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                              form.


                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.

                                           Chapter 12




            Case:
Official Form 201    20-41624          Doc#  1 Petition
                                        Voluntary Filed:for10/08/20      Entered:
                                                            Non-Individuals             10/08/20 12:11:45
                                                                            Filing for Bankruptcy                           Page 2 of page
                                                                                                                                      35 2
Debtor Blue Sky Land Company, LLC                                                         Case number (if known)

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                        When                    Case number
     years?                                                                                             MM / DD / YYYY
                                                 District                                        When                    Case number
     If more than 2 cases, attach a
                                                                                                        MM / DD / YYYY
     separate list.
                                                 District                                        When                    Case number
                                                                                                        MM / DD / YYYY

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                   District                                                    When
     List all cases. If more than 1,                                                                                          MM / DD / YYYY
     attach a separate list.                       Case number, if known


                                                   Debtor                                                      Relationship

                                                   District                                                    When
                                                                                                                              MM / DD / YYYY
                                                   Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                            any other district.


                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                            district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal
                                           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                 needed.
    property that needs
                                                 Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                      related assets or other options).


                                                     Other


                                                 Where is the property?
                                                                               Number      Street




                                                                               City                                      State        ZIP Code

                                                 Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                               Contact name

                                                               Phone




            Case:
Official Form 201     20-41624         Doc#  1 Petition
                                        Voluntary Filed:for10/08/20      Entered:
                                                            Non-Individuals             10/08/20 12:11:45
                                                                            Filing for Bankruptcy                                Page 3 of page
                                                                                                                                           35 3
Debtor Blue Sky Land Company, LLC                                                        Case number (if known)


              Statistical and adminstrative information
13. Debtor's estimation of             Check one:
    available funds
                                        Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                           creditors.

14. Estimated number of                    1-49                              1,000-5,000                          25,001-50,000
    creditors                               50-99                              5,001-10,000                          50,001-100,000
                                                                                                               
                                           100-199                           10,001-25,000                        More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million               $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million              $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million             $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million            More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million               $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million              $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million             $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million            More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 10/08/2020
                                                       MM / DD / YYYY



                                           X /s/ Jacobo Small
                                              Signature of authorized representative of debtor
                                              Jacobo Small
                                              Printed name
                                              Managing Member
                                              Title




            Case:
Official Form 201    20-41624         Doc#  1 Petition
                                       Voluntary Filed:for10/08/20      Entered:
                                                           Non-Individuals             10/08/20 12:11:45
                                                                           Filing for Bankruptcy                               Page 4 of page
                                                                                                                                         35 4
Debtor Blue Sky Land Company, LLC                                      Case number (if known)

18. Signature of attorney       X /s/ Scott Jordan                                         Date   10/08/2020
                                    Signature of attorney for debtor                              MM / DD / YYYY

                                    Scott Jordan
                                    Printed name
                                    Jordan Law Office, A.P.C.
                                    Firm name
                                    18 Crow Canyon Court
                                    Number          Street
                                    Suite 280

                                    San Ramon                                      CA              94583
                                    City                                           State           ZIP Code


                                    (925) 913-0275                                 sjordan@sjordanlaw.com
                                    Contact phone                                  Email address
                                    244858                                         CA
                                    Bar number                                     State




            Case:
Official Form 201   20-41624   Doc#  1 Petition
                                Voluntary Filed:for10/08/20      Entered:
                                                    Non-Individuals             10/08/20 12:11:45
                                                                    Filing for Bankruptcy                  Page 5 of page
                                                                                                                     35 5
 Fill in this information to identify the case
 Debtor name          Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Checking account - Chase Bank                                 Checking account                    8   5   6     5                   $300.00
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $300.00


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




             Case: 20-41624                Doc# 1           Filed: 10/08/20        Entered: 10/08/20 12:11:45                    Page 6 of 35
Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
Debtor       Blue Sky Land Company, LLC                                                     Case number (if known)
             Name

                                                                                                                          Current value of
                                                                                                                          debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                          $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes. Fill in the information below.
                                                                                                                          Current value of
                                                                                                                          debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                   –                                        = .............. 
                            face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                                      –                                        = .............. 
                            face amount                         doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                          $0.00


 Part 4: Investments

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes. Fill in the information below.
                                                                                             Valuation method             Current value of
                                                                                             used for current value       debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                                  % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                          $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.




            Case: 20-41624                Doc# 1         Filed: 10/08/20          Entered: 10/08/20 12:11:45                Page 7 of 35
Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 2
Debtor       Blue Sky Land Company, LLC                                              Case number (if known)
             Name

     General description                         Date of the     Net book value of     Valuation method           Current value of
                                                 last physical   debtor's interest     used for current value     debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                  $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method           Current value of
                                                                 debtor's interest     used for current value     debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                  $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes


           Case: 20-41624               Doc# 1        Filed: 10/08/20         Entered: 10/08/20 12:11:45              Page 8 of 35
Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 3
Debtor       Blue Sky Land Company, LLC                                                 Case number (if known)
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
                                                                    debtor's interest    used for current value   debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                  $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value   debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                  $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes




            Case: 20-41624              Doc# 1         Filed: 10/08/20            Entered: 10/08/20 12:11:45        Page 9 of 35
Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 4
Debtor        Blue Sky Land Company, LLC                                                 Case number (if known)
              Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 5900 Warehouse Way
       Sacramento, CA 95826
       Parcel: 061-0210-011
       5900 Warehouse Way, Sacramento,
       CA 95826                                       Fee Simple                $3,000,000.00 Appraisal                         $3,000,000.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                $3,000,000.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                          $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes


              Case: 20-41624              Doc# 1          Filed: 10/08/20        Entered: 10/08/20 12:11:45                  Page 10 of
Official Form 206A/B                            Schedule A/B: Assets -- Real35
                                                                             and Personal Property                                            page 5
Debtor       Blue Sky Land Company, LLC                                                  Case number (if known)
             Name

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                  Current value of
                                                                                                                  debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                  $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




             Case: 20-41624               Doc# 1          Filed: 10/08/20         Entered: 10/08/20 12:11:45         Page 11 of
Official Form 206A/B                            Schedule A/B: Assets -- Real35
                                                                             and Personal Property                                    page 6
Debtor          Blue Sky Land Company, LLC                                                                      Case number (if known)
                Name


Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                         Current value of                         Current value of
                                                                               personal property                        real property


80. Cash, cash equivalents, and financial assets.                                           $300.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                             $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                 $0.00

83. Investments. Copy line 17, Part 4.                                                         $0.00

84. Inventory. Copy line 23, Part 5.                                                           $0.00

85. Farming and fishing-related assets.                                                        $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                        $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9................................................................                   $3,000,000.00

89. Intangibles and intellectual property.                                                     $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                  +                $0.00

91. Total. Add lines 80 through 90 for each column.                    91a.                 $300.00         +    91b.      $3,000,000.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................    $3,000,300.00




                Case: 20-41624                     Doc# 1            Filed: 10/08/20                 Entered: 10/08/20 12:11:45                          Page 12 of
Official Form 206A/B                                     Schedule A/B: Assets -- Real35
                                                                                      and Personal Property                                                       page 7
 Fill in this information to identify the case:
 Debtor name          Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number                                                                                                      Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Drydan Capital, Inc.                             subject to a lien                                 $2,303,000.00               $3,000,000.00

          Creditor's mailing address                       5900 Warehouse Way, Sacramento, CA 95826
          FBO Presidio Mortgage Holdings, LP               Describe the lien
          1202 Grant Ave., B-1                             Purchase Money / Agreement
                                                           Is the creditor an insider or related party?
          Novato                     CA   94954             No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred       10/9/17              No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.
1) Drydan Capital, Inc.; 2) Drywall Works, Inc. et al..




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                              $2,703,000.00


Official Form Case:
              206D      20-41624          Doc# 1D: Creditors
                                          Schedule  Filed: 10/08/20       Entered:
                                                             Who Have Claims          10/08/20
                                                                             Secured by Property                12:11:45          Page 13 of
                                                                                                                                          page 1
                                                                               35
Debtor       Blue Sky Land Company, LLC                                                       Case number (if known)

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Drywall Works, Inc. et al.                           subject to a lien                                    $400,000.00           $3,000,000.00

         Creditor's mailing address                           5900 Warehouse Way, Sacramento, CA
         5500 Lawnview Way                                    Describe the lien
                                                              Purchase Money / Agreement
                                                              Is the creditor an insider or related party?
         Elk Grove                  CA     95758               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred        10/16/17                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines 2.1




Official Form Case:
              206D      20-41624
                             AdditionalDoc#
                                        Page of1Schedule
                                                   Filed:   10/08/20
                                                         D: Creditors      Entered:
                                                                      Who Have        10/08/20
                                                                               Claims Secured      12:11:45
                                                                                              by Property                            Page 14 of
                                                                                                                                             page 2
                                                                      35
Debtor       Blue Sky Land Company, LLC                                                Case number (if known)

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Presidio Mortgage Holdings, LP                                                Line    2.1                     6    7   D       C
         Redwood Trust Deed Services, Inc.
         PO Box 6875


         Santa Rosa                                   CA       95406-0875




Official Form Case:
              206D    20-41624Part Doc#    1 Filed:
                                   2 of Schedule        10/08/20
                                                 D: Creditors          Entered:
                                                              Who Have Claims      10/08/20
                                                                              Secured          12:11:45
                                                                                      by Property                            Page 15 of
                                                                                                                                     page 3
                                                                  35
 Fill in this information to identify the case:
 Debtor              Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number                                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




              Case: 20-41624              Doc# 1        Filed: 10/08/20            Entered: 10/08/20 12:11:45                Page 16 of
Official Form 206E/F                          Schedule E/F: Creditors Who35
                                                                         Have Unsecured Claims                                            page 1
Debtor        Blue Sky Land Company, LLC                                               Case number (if known)

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:               $1,764,000.00
                                                                   Check all that apply.
City of Sacramento                                                  Contingent
Sacramento City Attorney's Office                                   Unliquidated
915 I Street, Rm. 4010                                              Disputed
                                                                   Basis for the claim:
Sacramento                               CA       95814            Attorney for - City of Sacramento

Date or dates debt was incurred         7/17/19                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $304.47
                                                                   Check all that apply.
City of Sacramento                                                  Contingent
Finance Dept.                                                       Unliquidated
915 I Street, 3rd Floor                                             Disputed
                                                                   Basis for the claim:
Sacramento                               CA       95814            Assessment

Date or dates debt was incurred         2020                       Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                        $75.00
                                                                   Check all that apply.
City of Sacramento                                                  Contingent
Department of Utilities                                             Unliquidated
Business Services Division                                          Disputed
1395 35th Ave.                                                     Basis for the claim:
Sacramento                               CA       95822            Utility

Date or dates debt was incurred         2020                       Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $34,053.00
                                                                   Check all that apply.
Sacramento County Tax Assessor                                      Contingent
3701 Power Inn Rd, 3rd Floor                                        Unliquidated
Suite 3000                                                          Disputed
                                                                   Basis for the claim:
Sacramento                               CA       95826            Property Taxes

Date or dates debt was incurred         2020                       Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




             Case: 20-41624             Doc# 1        Filed: 10/08/20           Entered: 10/08/20 12:11:45                 Page 17 of
Official Form 206E/F                        Schedule E/F: Creditors Who35
                                                                       Have Unsecured Claims                                            page 2
Debtor      Blue Sky Land Company, LLC                                       Case number (if known)

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                   Total of claim amounts

5a. Total claims from Part 1                                                             5a.                       $0.00

5b. Total claims from Part 2                                                             5b.   +          $1,798,432.47


5c. Total of Parts 1 and 2                                                               5c.              $1,798,432.47
    Lines 5a + 5b = 5c.




            Case: 20-41624           Doc# 1        Filed: 10/08/20     Entered: 10/08/20 12:11:45                 Page 18 of
Official Form 206E/F                     Schedule E/F: Creditors Who35
                                                                    Have Unsecured Claims                                   page 3
 Fill in this information to identify the case:
 Debtor name       Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number                                                 Chapter      11                                     Check if this is an
 (if known)                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.   Does the debtor have any executory contracts or unexpired leases?

        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
         (Official Form 206A/B).

2.   List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                       parties with whom the debtor has an executory
                                                                                       contract or unexpired lease




Official Form Case:
              206G    20-41624          Doc#  1 G:Filed:
                                         Schedule        10/08/20
                                                   Executory            Entered:
                                                             Contracts and Unexpired10/08/20
                                                                                    Leases   12:11:45                          Page 19 of
                                                                                                                                       page 1
                                                                   35
 Fill in this information to identify the case:
 Debtor name         Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number                                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes
2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Jacobo Small                    7023 Paso Robles Dr.                                   Drydan Capital, Inc.                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Oakland                        CA      94611
                                       City                           State   ZIP Code


2.2    Jacobo Small                    7023 Paso Robles Dr.                                   Drywall Works, Inc. et               D
                                       Number      Street                                     al.                                  E/F
                                                                                                                                   G

                                       Oakland                        CA      94611
                                       City                           State   ZIP Code




Official Form Case:
              206H      20-41624          Doc# 1            Filed: 10/08/20
                                                                Schedule         Entered: 10/08/20 12:11:45
                                                                         H: Codebtors                                            Page 20 of
                                                                                                                                         page 1
                                                                             35
 Fill in this information to identify the case:


 Debtor Name Blue Sky Land Company, LLC

 United States Bankruptcy Court for the:                      NORTHERN DIST. OF CALIFORNIA

 Case number (if known):                                                                                                                                                                  Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                 12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                       $3,000,000.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                               $300.00

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                       $3,000,300.00


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                    $2,703,000.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                                $0.00

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +    $1,798,432.47


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................        $4,501,432.47




Official Form Case:
              206Sum           20-41624                   Doc# 1 Filed:
                                                            Summary         10/08/20
                                                                    of Assets and LiabilitiesEntered:    10/08/20 12:11:45
                                                                                             for Non-Individuals                                                                          Page 21 of
                                                                                                                                                                                                  page 1
                                                                                      35
 Fill in this information to identify the case and this filing:
 Debtor Name       Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.




            Executed on 10/08/2020                       X /s/ Jacobo Small
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Jacobo Small
                                                             Printed name
                                                             Managing Member
                                                             Position or relationship to debtor




Official Form Case:
              202     20-41624          Doc# 1 Under
                                       Declaration Filed: 10/08/20
                                                      Penalty of Perjury forEntered:    10/08/20
                                                                             Non-Individual Debtors            12:11:45       Page 22 of
                                                                             35
 Fill in this information to identify the case:
 Debtor name        Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,            Sources of revenue                            Gross revenue
which may be a calendar year                                                    Check all that apply.                         (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2020       to   Filing date
fiscal year to filing date:                                                         Other Rental Income
                                        MM / DD / YYYY                                                                               $248,676.00

                                                                                   Operating a business
For prior year:                  From    01/01/2019       to    12/31/2019
                                        MM / DD / YYYY         MM / DD / YYYY      Other Rental Income                                $66,064.80

                                                                                   Operating a business
For the year before that:        From    01/01/2018       to    12/31/2018
                                        MM / DD / YYYY         MM / DD / YYYY      Other Rental Income                               $133,499.20

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None




             Case: 20-41624             Doc# 1           Filed: 10/08/20         Entered: 10/08/20 12:11:45                  Page 23 of
Official Form 207                  Statement of Financial Affairs for Non-Individuals
                                                                         35           Filing for Bankruptcy                                page 1
Debtor         Blue Sky Land Company, LLC                                                      Case number (if known)
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. City of Sacramento v. Blue              Civil Penalty                              Superior Court Sacramento County
                                                                                                                                             Pending
      Sky Land Company, LLC, et                                                         Name
      al.                                                                               720 9th Street                                       On appeal
                                                                                        Street
                                                                                                                                             Concluded

      Case number
      2020-00274940                                                                     Sacramento                CA      95814
                                                                                        City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        None




               Case: 20-41624              Doc# 1         Filed: 10/08/20             Entered: 10/08/20 12:11:45                     Page 24 of
Official Form 207                    Statement of Financial Affairs for Non-Individuals
                                                                           35           Filing for Bankruptcy                                      page 2
Debtor          Blue Sky Land Company, LLC                                                Case number (if known)
                Name


 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. Jordan Law Office, A.P.C.                                                                              10/6/20                $11,717.00

         Address

         18 Crow Canyon Ct.
         Street
         Suite 280

         San Ramon                   CA      94583
         City                        State   ZIP Code

         Email or website address
         sjordan@sjordanlaw.com

         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None




                Case: 20-41624            Doc# 1        Filed: 10/08/20           Entered: 10/08/20 12:11:45                    Page 25 of
Official Form 207                   Statement of Financial Affairs for Non-Individuals
                                                                          35           Filing for Bankruptcy                                 page 3
Debtor       Blue Sky Land Company, LLC                                                    Case number (if known)
             Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


        None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

        Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:




             Case: 20-41624                Doc# 1         Filed: 10/08/20           Entered: 10/08/20 12:11:45                    Page 26 of
Official Form 207                    Statement of Financial Affairs for Non-Individuals
                                                                           35           Filing for Bankruptcy                                   page 4
Debtor       Blue Sky Land Company, LLC                                                     Case number (if known)
             Name


 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.




             Case: 20-41624               Doc# 1         Filed: 10/08/20             Entered: 10/08/20 12:11:45                    Page 27 of
Official Form 207                    Statement of Financial Affairs for Non-Individuals
                                                                           35           Filing for Bankruptcy                                        page 5
Debtor       Blue Sky Land Company, LLC                                                     Case number (if known)
             Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                    Dates of service

       26a.1. Mandy Ung Laakso                                                                      From        2018           To       2020
                Name
                101 W. American Canyon Rd.
                Street
                #508-288

                American Canyon                               CA          94503
                City                                          State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

        No.
        Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest           % of interest, if any




             Case: 20-41624               Doc# 1         Filed: 10/08/20             Entered: 10/08/20 12:11:45                     Page 28 of
Official Form 207                    Statement of Financial Affairs for Non-Individuals
                                                                           35           Filing for Bankruptcy                                     page 6
Debtor        Blue Sky Land Company, LLC                                                  Case number (if known)
              Name

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

        No
        Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

        No
        Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

        No
        Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        No
        Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 10/08/2020
            MM / DD / YYYY



X /s/ Jacobo Small                                                                 Printed name Jacobo Small
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Managing Member


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




             Case: 20-41624               Doc# 1          Filed: 10/08/20          Entered: 10/08/20 12:11:45                   Page 29 of
Official Form 207                    Statement of Financial Affairs for Non-Individuals
                                                                           35           Filing for Bankruptcy                                 page 7
B2030 (Form 2030) (12/15)
                                                         UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                 OAKLAND DIVISION
In re Blue Sky Land Company, LLC                                                                                                  Case No.

                                                                                                                                  Chapter    11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept..................................................................                      $11,717.00
     Prior to the filing of this statement I have received.......................................................                       $11,717.00
     Balance Due...................................................................................................................           $0.00

2. The source of the compensation paid to me was:
                      Debtor                                  Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                  Other (specify)

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;




                  Case: 20-41624                        Doc# 1             Filed: 10/08/20 Entered: 10/08/20 12:11:45                                 Page 30 of
                                                                                         35
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
   1. Consumer credit counseling as required by 11 U.S.C. §109(h).
   2. Personal financial management course as required by 11 U.S.C §§ 111 and 727(a)(11).
   3. Amending the bankruptcy petition, schedules, or statement of financial affairs to add creditors or other
   information.
   4. Representation in any lawsuit, adversary proceeding, or contested matter in bankruptcy or in any other court.
   5. Representation in any administrative proceeding, or any proceeding before any regulatory or licensing agency.
   6. Representation at any examination and/or reviewing, compiling or copying documents to be produced under
   FRBP 2004.
   7. Appearing at any continued meetings of creditors after appearing at one meeting of creditors
   8. Advising or expressing an opinion regarding discharge of federal or state income tax liabilities.
   9. Undertaking any credit repair work.




                                                          CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
  representation of the debtor(s) in this bankruptcy proceeding.


                     10/08/2020                      /s/ Scott Jordan
                        Date                         Scott Jordan                                 Bar No. 244858
                                                     Jordan Law Office, A.P.C.
                                                     18 Crow Canyon Court
                                                     Suite 280
                                                     San Ramon, CA 94583
                                                     Phone: (925) 913-0275




  /s/ Jacobo Small
  Jacobo Small
  Managing Member




          Case: 20-41624           Doc# 1       Filed: 10/08/20 Entered: 10/08/20 12:11:45                        Page 31 of
                                                              35
 Fill in this information to identify the case:
 Debtor name        Blue Sky Land Company, LLC

 United States Bankruptcy Court for the: NORTHERN DIST. OF CALIFORNIA

 Case number                                                                                                              Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   City of Sacramento                                 Attorney for - City   Disputed                                         $1,764,000.00
    Sacramento City                                    of Sacramento
    Attorney's Office
    915 I Street, Rm. 4010
    Sacramento, CA 95814

2   Sacramento County Tax                              Property Taxes                                                             $34,053.00
    Assessor
    3701 Power Inn Rd, 3rd
    Floor
    Suite 3000
    Sacramento, CA 95826
3   City of Sacramento                                 Assessment                                                                    $304.47
    Finance Dept.
    915 I Street, 3rd Floor
    Sacramento, CA 95814



4   City of Sacramento                                 Utility                                                                        $75.00
    Department of Utilities
    Business Services
    Division
    1395 35th Ave.
    Sacramento, CA 95822




            Case: 20-41624            Doc# 1        Filed: 10/08/20          Entered: 10/08/20 12:11:45                 Page 32 of
Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors 35
                                                                        Who Have the 20 Largest Unsecured Claims                      page 1
                                      UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION
  IN RE:   Blue Sky Land Company, LLC                                            CASE NO

                                                                                 CHAPTER      11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 10/8/2020                                          Signature   /s/ Jacobo Small
                                                                    Jacobo Small
                                                                    Managing Member




Date                                                    Signature




             Case: 20-41624          Doc# 1      Filed: 10/08/20 Entered: 10/08/20 12:11:45                  Page 33 of
                                                               35
                     City of Sacramento
                     Sacramento City Attorney's Office
                     915 I Street, Rm. 4010
                     Sacramento, CA 95814


                     City of Sacramento
                     Finance Dept.
                     915 I Street, 3rd Floor
                     Sacramento, CA 95814


                     City of Sacramento
                     Department of Utilities
                     Business Services Division
                     1395 35th Ave.
                     Sacramento, CA 95822

                     Drydan Capital, Inc.
                     FBO Presidio Mortgage Holdings, LP
                     1202 Grant Ave., B-1
                     Novato, CA 94954


                     Drywall Works, Inc. et al.
                     5500 Lawnview Way
                     Elk Grove, CA 95758



                     Jacobo Small
                     7023 Paso Robles Dr.
                     Oakland, CA 94611



                     Presidio Mortgage Holdings, LP
                     Redwood Trust Deed Services, Inc.
                     PO Box 6875
                     Santa Rosa, CA 95406-0875


                     Sacramento County Tax Assessor
                     3701 Power Inn Rd, 3rd Floor
                     Suite 3000
                     Sacramento, CA 95826




Case: 20-41624   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 12:11:45   Page 34 of
                                        35
                                       UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF CALIFORNIA
                                               OAKLAND DIVISION
 In re: Blue Sky Land Company, LLC                                       CASE NO

                                                                         CHAPTER     11


                                      BUSINESS INCOME AND EXPENSES



FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:

   1. Gross Income for 12 Months Prior to Filing:                              $265,192.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:

   2. Gross Monthly Income:
                                                                                                          $23,942.00
PART C - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:

   3. Net Employee Payroll (Other Than Debtor):                                         $0.00
   4. Payroll Taxes:                                                                    $0.00
   5. Unemployment Taxes:                                                               $0.00
   6. Worker's Compensation:                                                            $0.00
   7. Other Taxes:                                                                      $0.00
   8. Inventory Purchases (including raw materials):                                    $0.00
   9. Purchase of Feed/Fertilizer/Seed/Spray:                                           $0.00
   10. Rent (other than debtor's principal residence):                                  $0.00
   11. Utilities:                                                                   $1,580.05
   12. Office Expenses and Supplies:                                                    $0.00
   13. Repairs and Maintenance:                                                         $0.00
   14. Vehicle Expenses:                                                                $0.00
   15. Travel and Entertainment:                                                        $0.00
   16. Equipment Rental and Leases:                                                     $0.00
   17. Legal/Accounting/Other Professional Fees:                                     $500.00
   18. Insurance:                                                                    $640.00
   19. Employee Benefits (e.g., pension, medical, etc.):                                $0.00
   20. Payments to be Made Directly by Debtor to Secured Creditors for
        Pre-Petition Business Debts (Specify):
        1st Mortgage                                                               $18,687.00
        2nd Mortgage                                                                $3,900.00
   21. Other (Specify):
        Contractors                                                                 $2,110.00
   22. Total Monthly Expenses (Add items 3 - 21)                                                          $27,417.05
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:

   23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2):                                         ($3,475.05)




          Case: 20-41624           Doc# 1           Filed: 10/08/20 Entered: 10/08/20 12:11:45      Page 35 of
                                                                  35
